DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 9-11, 15-17, 23, 27, 29-30, 34, 41-42, 45, 54-55, 61, 64, 68-70 and 76-77 are pending. Claims 1-2, 9-10, 15-17, 23, 27, 29-30, 34, 41-42, 45 and 54 are being examined on the merits. Claims 11, 55, 61, 64, 68-70 and 76-77 are withdrawn.
Following the Response to Restriction and Species Election Requirement, this case was transferred to Art Unit 1637. Please direct all future correspondence to the undersigned.

Response to Restriction Requirement
The Response to Restriction and Species Election Requirement, filed December 3, 2021, is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 9-11, 15-17, 23, 27, 29-30, 34, 41-42, 45 and 54) and the species of Candida auris, magnetic detection, blood and the probes of SEQ ID NOs: 4-5, in the reply filed on December 3, 2021 is acknowledged.
Claims 55, 61, 64, 68-70 and 76-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 11 is withdrawn from further consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.
The requirement is still deemed proper and is therefore made FINAL.
The Restriction Requirement mailed October 4, 2021 also included an election of species requirement directed to, in part, the means of detection and the type of sample. The search for the elected species (magnetic detection and blood, respectively), identified art relevant to the non-elected species, as well.
Therefore, the Election of Species requirement as to the means of detection (“List II”) 
and type of sample (“List III”) is WITHDRAWN. 
Further to the comments in the Remarks (p. 2), the Examiner confirms that the Group I claims are 1-2, 9-11, 15-17, 23, 27, 29-30, 34, 41-42, 45 and 54, while the Group II claims are 55, 61, 64 and 68.

Information Disclosure Statement
The Information Disclosure Statements submitted April 2, 2020 and April 13, 2021 have been considered.

Claim Objections
Claim 30 is objected to because of the following informality: the limitation “beadbeating” should be two separate words, i.e., “bead beating”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 step (v) and claim 54 each recite the limitation “the method detects a 
concentration of … 10 cells/mL”.  This limitation is unclear. Specifically, it is unclear which 
of the many methods encompassed by claims 1 and 10, respectively, would have the property recited in claim 2 step (v) and claim 54. In addition, neither the specification nor the prior art teaches how to determine what structural features of the respective methods would product this sensitivity level. Therefore, without testing the various embodiments of claims 1 and 10, one of ordinary skill in the art would not be able to identify the metes and bounds of claim 2 step (v) and claim 54, respectively, and, consequently, claims 2 and 54 are indefinite.

Claim 9 depends from claim 2, and consequently incorporates the indefiniteness issues 
of claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neely1 (US Patent App. Pub. No. 2012/0164644).

Regarding independent claim 15, Neely teaches …
A method for detecting the presence of a Candida species cell in a biological or environmental sample (paras. 11, 12, 176), the method comprising: (a) lysing the Candida species cells in a biological or environmental sample to form a lysate (paras. 11, 12); (b) amplifying a Candida species target nucleic acid in the lysate in the presence of a primer pair to form an amplified lysate comprising a Candida amplicon (paras. 11, 12), wherein the primer pair comprises a forward primer comprising the oligonucleotide sequence: 5'-GGC ATG CCT GTT TGA GCG T-3' (SEQ ID NO: 1) (para. 12: SEQ ID NO: 1) and a reverse primer comprising the oligonucleotide sequence: 5'-GCT TAT TGA TAT GCT TAA GTT CAG CGG GT-3' (SEQ ID NO: 3) (para. 12: SEQ ID NO: 2); (c) following step (b), contacting the amplified lysate with magnetic particles to form an assay sample, wherein the magnetic particles comprise binding moieties on their surface (paras. 11, 12), the binding moieties operative to alter aggregation of the magnetic particles in the presence of the Candida species amplicon (paras. 11, 12); (d) providing the assay sample in a detection tube within a device, the device comprising a support defining a well for holding the detection tube comprising the assay sample (paras. 11, 12), and having an RF coil configured to detect a signal produced by exposing the assay sample to a bias magnetic field created using one or more magnets and an RF pulse sequence (paras. 11, 12); (e) exposing the assay sample to a bias magnetic field and an RF pulse sequence (paras. 11, 12); (f) following step (e), measuring the signal from the assay sample (paras. 11, 12); and (g) on the basis of the result of step (f), determining whether a Candida species cell was present in the biological or environmental sample (paras. 11, 12).

Regarding dependent claim 16, Neely additionally teaches wherein the magnetic particles comprise a first population of magnetic particles conjugated to a first probe, and a second population of magnetic particles conjugated to a second probe (para. 12), the first probe operative to bind to a first segment of the Candida species amplicon and the second probe operative to bind to a second segment of the Candida species amplicon (para. 12), wherein the magnetic particles form aggregates in the presence of the Candida species amplicon (para. 12).

Regarding dependent claims 29-30, Neely additionally teaches the limitations of claim 29 (paras. 13, 620, 681: mechanical lysis); and claim 30 (para. 13: bead beating).	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-10, 23, 27, 34, 41-42, 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Neely (US Patent App. Pub. No. 2012/0164644) in view of Prakash2 (Evidence of genotypic diversity among Candida auris isolates by multilocus sequence typing, matrix-assisted laser desorption ionization time-of-flight mass spectrometry and amplified fragment length polymorphism, Clin. Microbiol. Infect., 22(3): 277.e1-9, 2016). 

Regarding independent claim 1, Neely teaches … 
A method for detecting the presence of a Candida species in a biological or environmental sample (paras. 12, 176), the method comprising: (a) providing a biological or environmental sample (paras. 12, 176); (b) amplifying a Candida species target nucleic acid in the biological or environmental sample (para. 12); and (c) detecting the amplified nucleic acid to determine whether Candida species is present in the biological or environmental sample (para. 12), wherein (i) the presence of Candida in the biological or environmental sample is determined within about 5 hours from obtaining the sample or less (para. 14: within 3 hours); (iii) the Candida species is present in the biological or environmental sample at a concentration of about 10 cells/mL of biological or environmental sample or less (paras. 15, 167).

Prakash teaches wherein the Candida species is Candida auris (e.g., abstract).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the Neely method. Neely teaches the need for rapid analyte detection to acquire information for point-of-care clinical decision making, and a method for accomplishing the same. Neely also teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the Neely method in order to determine if the Neely method could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as Neely teaches that the method can be used to determine the presence of various Candida species in biological samples.

Regarding dependent claims 2, 23 and 27, Neely additionally teaches the limitations of claim 2 steps (v) (paras. 15, 167), (vi) (paras. 13, 378) and (viii) (paras. 12, 14, 457: optical, fluorescent, mass, density, magnetic, chromatographic, electrochemical measurement); claim 23 steps (i) (para. 14: recites overlapping range of 0.05 to 4.0 mL; para. 69: a portion), (ii) (para. 167: blood, a swab, CSF, urine) and (iii) (para. 14: within 3 hours); and claim 27 (para. 14: whole blood, in the presence of whole blood proteins, non-targets).

Regarding dependent claim 9, Neely additionally teaches wherein the amplified Candida species target nucleic acid is detected by measuring the T2 relaxation response of the biological or environmental sample or a portion thereof following contacting the biological or environmental sample or the portion thereof with magnetic particles (paras. 69, 177), wherein the magnetic particles have binding moieties on their surfaces (para. 177), the binding 2Application No. 16/613,702Docket No.: 50713-118002moieties operative to alter the specific aggregation of the magnetic particles in the presence of the amplified Candida species target nucleic acid (paras. 12, 177).

	Regarding independent claim 10, Neely teaches …	
	A method for detecting the presence of Candida species in a biological or environmental sample (paras. 12, 176), the method comprising: (a) providing a biological or environmental sample (paras. 12, 176); (b) preparing an assay sample by contacting a portion of the biological or environmental sample with magnetic particles, wherein the magnetic particles have binding moieties on their surfaces, the binding moieties operative to alter the specific aggregation of the magnetic particles in the presence of an analyte associated with a Candida species (paras. 12, 69, 177); (c) placing the assay sample in a device, the device comprising a support defining a well for holding the assay sample, and having an RF coil configured to detect a signal produced by exposing the assay sample to a bias magnetic field created using one or more magnets and an RF pulse sequence (para. 12); (d) exposing the assay sample to the bias magnetic field and the RF pulse sequence (para. 12); (e) following step (d), measuring the signal produced by the assay sample (para. 12); and (f) using the results of step (e) to determine Candida auris is present in the biological or environmental sample (para. 12).

Prakash teaches wherein the Candida species is Candida auris (e.g., abstract).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the Neely method. Neely teaches the need for rapid analyte detection to acquire information for point-of-care clinical decision making, and a method for accomplishing the same. Neely also teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the Neely method in order to determine if the Neely method could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as Neely teaches that the method can be used to determine the presence of various Candida species in biological samples.

	Regarding dependent claims 34 and 54, Neely additionally teaches the limitations of claim 34 steps (i) (para. 11; para. 8 teaches overlapping ranges), (ii) (para. 7), (iii) (paras. 8, 15 teach overlapping ranges), (iv) (para. 8) and (v) (para. 7 teaches overlapping ranges); and claim 54 (paras. 15, 167).


	Regarding independent claim 41, Neely teaches …
	A method for detecting the presence of a Candida species in a whole blood sample (paras. 11-12), the method comprising: (a) providing an extract produced by lysing the red blood cells in a whole blood sample from a subject, centrifuging the sample to form a supernatant and a pellet, discarding some or all of the supernatant, and resuspending the pellet to form an extract (para. 11), optionally washing the pellet prior to resuspending the pellet (para. 11) and optionally repeating the centrifuging, discarding, and resuspending steps (para. 11); (b) lysing cells in the extract to form a lysate (para. 11); (c) amplifying a Candida species target nucleic acid in the lysate to form an amplified lysate solution (para. 11); (d) following step (c), adding to the amplified lysate solution from 1x106 to 1x1013 magnetic particles per milliliter of the amplified lysate solution to form a mixture (para. 11), wherein the magnetic particles have a mean 6Application No. 16/613,702Docket No.: 50713-118002 diameter of from 700 nm to 950 nm and binding moieties on their surface (para. 11), the binding moieties operative to alter aggregation of the magnetic particles in the presence of a target nucleic acid (para. 11), wherein said magnetic particles have a T2 relaxivity per particle of from 1x109 to 1x1012 mM-1s-1 (para. 15); (e) providing the mixture in a detection tube within a device, the device comprising a support defining a well for holding the detection tube comprising the magnetic particles and the target nucleic acid (para. 11), and having an RF coil disposed about the well, the RF coil configured to detect a signal produced by exposing the mixture to a bias magnetic field created using one or more magnets and an RF pulse sequence (para. 11); (f) exposing the mixture to a bias magnetic field and an RF pulse sequence (para. 11); (g) following step (f), measuring the signal from the detection tube (para. 11); (h) on the basis of the result of step (g), detecting the target nucleic acid, wherein step (g) is carried out without any prior purification of the amplified lysate solution (para. 11); and (i) on the basis of the result of step (h), determining whether the Candida species was present in the sample (paras. 11, 12).

Prakash teaches wherein the Candida species is Candida auris (e.g., abstract).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the Neely method. Neely teaches the need for rapid analyte detection to acquire information for point-of-care clinical decision making, and a method for accomplishing the same. Neely also teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the Neely method in order to determine if the Neely method could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as Neely teaches that the method can be used to determine the presence of various Candida species in biological samples.

Regarding dependent claims 42 and 45, Neely additionally teaches the limitations of claim 42 steps (i) (para. 14), (ii) (para. 7), and (iii) (paras. 11-12); and claim 45 steps (i) (para. para. 12: SEQ ID NO: 1 comprises instant SEQ ID NO: 1), (ii) (para. 12: SEQ ID NO: 2 comprises instant SEQ ID NO: 3), and (iv) (para. 12).

In view of the foregoing, claims 1-2, 9-10, 23-27, 34, 41-42, 45 and 54 are prima facie obvious over Neely in view of Prakash.
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neely (US Patent App. Pub. No. 2012/0164644) as applied to claims 15-16 above, and further in view of Prakash (Evidence of genotypic diversity among Candida auris isolates by multilocus sequence typing, matrix-assisted laser desorption ionization time-of-flight mass spectrometry and amplified fragment length polymorphism, Clin. Microbiol. Infect., 22(3): 277.e1-9, 2016), GenBank Accession No. KC692044.13 (Candida auris isolate VPCI_676/P/12 internal transcribed spacer 1, partial sequence; 5.8S ribosomal RNA gene and internal transcribed spacer 2, complete sequence; and 28S ribosomal RNA gene, partial sequence, 2013) and An (US Patent App. Pub. No. 2003/0050470).

Regarding dependent claim 17, Neely teaches using first and second probes (para. 12), 
but does not specifically teach the sequences of instant SEQ ID NOs: 4-5.
However, the reverse complement of instant SEQ ID NO: 4 has 100% homology to
nucleotides 268-294 of GenBank Accession No. KC692044.1 and the reverse complement of instant SEQ ID NO: 5 has 100% homology to nucleotides 187-210 of GenBank Accession No. KC692044.1. In addition, An teaches designing primers or probes based on a known sequence, and teaches that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence (paras. 65-67). While An is discussing sequences having to do with prostate, bladder and breast cancer (e.g., abstract), the ordinary artisan would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the Neely method. Neely teaches the need for rapid analyte detection to acquire information for point-of-care clinical decision making, and a method for accomplishing the same. Neely also teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the Neely method in order to determine if the Neely method could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as Neely teaches that the method can be used to determine the presence of various Candida species in biological samples.

	In addition, it would have been prima facie obvious to further incorporate the instant probes into the Nelly plus Prakash method. The ordinary artisan would have been motivated to try various probes to detect Candida auris in order to customize the assay as needed, and would have had an expectation of success, as optimizing probe sequences is well-known in the art.

In view of the foregoing, claim 17 is prima facie obvious over Nelly in view of Prakash, GenBank Accession No. KC692044.1 and An.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Neely (US Patent App. Pub. No. 2012/0164644) in view of Prakash (Evidence of genotypic diversity among Candida auris isolates by multilocus sequence typing, matrix-assisted laser desorption ionization time-of-flight mass spectrometry and amplified fragment length polymorphism, Clin. Microbiol. Infect., 22(3): 277.e1-9, 2016), as applied to claims 41-42 above, and further in view of GenBank Accession No. KC692044.14 (Candida auris isolate VPCI_676/P/12 internal transcribed spacer 1, partial sequence; 5.8S ribosomal RNA gene and internal transcribed spacer 2, complete sequence; and 28S ribosomal RNA gene, partial sequence, 2013) and An (US Patent App. Pub. No. 2003/0050470).

Regarding dependent claim 45 step (iii), Neely teaches using first and second probes (para. 12), but does not specifically teach the sequences of instant SEQ ID NOs: 4-5.
However, the reverse complement of instant SEQ ID NO: 4 has 100% homology to
nucleotides 268-294 of GenBank Accession No. KC692044.1 and the reverse complement of instant SEQ ID NO: 5 has 100% homology to nucleotides 187-210 of GenBank Accession No. KC692044.1. In addition, An teaches designing primers or probes based on a known sequence, and teaches that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence (paras. 65-67). While An is discussing sequences having to do with prostate, bladder and breast cancer (e.g., abstract), the ordinary artisan would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the instant probes into the Nelly plus Prakash method, discussed above. The ordinary artisan would have been motivated to try various probes to detect Candida auris in order to customize the assay as needed, and would have had an expectation of success, as optimizing probe sequences is well-known in the art.

In view of the foregoing, claim 45 is prima facie obvious over Nelly in view of Prakash, and further in view of GenBank Accession No. KC692044.1 and An.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9-10, 23, 27, 29-30, 34, 41-42, 45 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-19 of U.S. Patent No. 8,409,8075 in view of Prakash (Evidence of genotypic diversity among Candida auris isolates by multilocus sequence typing, matrix-assisted laser desorption ionization time-of-flight mass spectrometry and amplified fragment length polymorphism, Clin. Microbiol. Infect., 22(3): 277.e1-9, 2016). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘807 patent overlap in scope with the instant claims and recite all of the limitations contained therein, with the exception of the particular species of Candida recited in the instant claims. For example, claims 1, 3 and 13 of the ‘807 patent teach all of the limitations of at least some of the embodiments of instant claim 1, except for the Candida species; claim 1 of the ‘807 patent teaches all of the limitations of instant claim 10, except for the Candida species; and claim 1 of the ‘807 patent teaches all of the limitations of instant claim 41, except for the Candida species. In addition, Prakash recites Candida auris. Finally, while the ‘807 patent claims do not recite the particular lysis methods of instant claims 29-30, these instant claims are nevertheless obvious over the ‘807 patent claims, as the lysis methods recited in claims 29-30 are known in the art, and it is obvious to use known lysis methods for the lysis steps recited in the ‘807 patent claims.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the method of the ‘807 patent. The ‘807 patent teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the method of the ‘807 patent in order to determine if the method of the ‘807 patent could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as the ‘807 patent teaches that the method can be used to determine the presence of various Candida species in biological samples.

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 8,409,807.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘807 patent overlap in scope with the instant claims and recite all of the limitations contained therein. For example, claims 1 and 6-8 of the ‘807 patent teach all of the limitations of instant claims 15-16, although claims 1 and 6-8 of the ‘807 patent additionally recite limitations not comprised in instant claims 15-16.

Claims 1-2, 9-10, 23, 27, 29-30, 34, 41-42, 45 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-19 of U.S. Patent No. 9,046,4936 in view of Prakash (Evidence of genotypic diversity among Candida auris isolates by multilocus sequence typing, matrix-assisted laser desorption ionization time-of-flight mass spectrometry and amplified fragment length polymorphism, Clin. Microbiol. Infect., 22(3): 277.e1-9, 2016). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘493 patent overlap in scope with the instant claims and recite all of the limitations contained therein, with the exception of the particular species of Candida recited in the instant claims. For example, claims 1 and 3 of the ‘493 patent teach all of the limitations of at least some of the embodiments of instant claim 1, except for the Candida species; claim 1 of the ‘493 patent teaches all of the limitations of instant claim 10, except for the Candida species; and claim 1 of the ‘493 patent teaches all of the limitations of instant claim 41, except for the Candida species. In addition, Prakash recites Candida auris. Finally, while the ‘493 patent claims do not recite the particular lysis methods of instant claims 29-30, these instant claims are nevertheless obvious over the ‘493 patent claims, as the lysis methods recited in claims 29-30 are known in the art, and it is obvious to use known lysis methods for the lysis steps recited in the ‘493 patent claims.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the method of the ‘493 patent. The ‘493 patent teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the method of the ‘493 patent in order to determine if the method of the ‘493 patent could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as the ‘493 patent teaches that the method can be used to determine the presence of various Candida species in biological samples.

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 9,046,493.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘493 patent overlap in scope with the instant claims and recite all of the limitations contained therein. For example, claims 1 and 6-8 of the ‘493 patent teach all of the limitations of instant claims 15-16, although claims 1 and 6-8 of the ’493 patent additionally recite limitations not comprised in instant claims 15-16.


Claims 10 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 8,563,2987 in view of Prakash (Evidence of genotypic diversity among Candida auris isolates by multilocus sequence typing, matrix-assisted laser desorption ionization time-of-flight mass spectrometry and amplified fragment length polymorphism, Clin. Microbiol. Infect., 22(3): 277.e1-9, 2016). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘298 patent overlaps in scope with the instant claims and recites all of the limitations contained therein, with the exception of the particular Candida target recited in the instant claims. For example, claim 19 of the ‘298 patent teaches all of the limitations of instant claim 10 and at least some of the embodiments of instant claim 34, except for the Candida species. In addition, Prakash recites Candida auris.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the method of the ‘298 patent. The ‘298 patent teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the method of the ‘298 patent in order to determine if the method of the ‘298 patent could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as the ‘298 patent teaches that the method can be used to determine the presence of various Candida species in biological samples.

Claims 1-2, 9-10, 23, 27, 29-30, 34, 41-42, 45 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 8-13 of U.S. Patent No. 9,714,9408 in view of Prakash (Evidence of genotypic diversity among Candida auris isolates by multilocus sequence typing, matrix-assisted laser desorption ionization time-of-flight mass spectrometry and amplified fragment length polymorphism, Clin. Microbiol. Infect., 22(3): 277.e1-9, 2016). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘940 patent overlap in scope with the instant claims and recite all of the limitations contained therein, with the exception of the particular species of Candida recited in the instant claims. For example, claims 1 and 6 of the ‘940 patent teach all of the limitations of at least some of the embodiments of instant claim 1, except for the Candida species; claim 1 of the ‘940 patent teaches all of the limitations of instant claim 10, except for the Candida species; claim 1 of the ‘940 patent teaches the mechanical lysis/bead beating of instant claims 29-30; and claim 1 of the ‘940 patent teaches all of the limitations of instant claim 41, except for the Candida species. In addition, Prakash recites Candida auris.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Prakash Candida auris target into the method of the ‘940 patent. The ‘940 patent teaches that the method can be used to detect various clinically-relevant Candida species, but does not specifically teach Candida auris. Prakash specifically teaches Candida auris, and its relevance as a bloodstream pathogen. The ordinary artisan would have been motivated to try the Candida auris target of Prakash in the method of the ‘940 patent in order to determine if the method of the ‘940 patent could be used to detect Candida auris in a point-of-care setting, and would have had an expectation of success as the ‘940 patent teaches that the method can be used to determine the presence of various Candida species in biological samples.

Conclusion
Claims 1-2, 9-10, 15-17, 23, 27, 29-30, 34, 41-42, 45 and 54 are being examined, and are rejected. Claims 11, 55, 61, 64, 68-70 and 76-77 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Neely was cited in the Information Disclosure Statement submitted April 2, 2020.
        2 Prakash was cited in the Information Disclosure Statement submitted April 13, 2021.
        3 GenBank Accession No. KC692044.1 was cited in the Information Disclosure Statement submitted April 2, 2020.
        4 GenBank Accession No. KC692044.1 was cited in the Information Disclosure Statement submitted April 2, 2020.
        5 The ‘807 patent was cited in the Information Disclosure Statement submitted April 2, 2020.
        6 The ‘493 patent was cited in the Information Disclosure Statement submitted April 2, 2020.
        7 The ‘298 patent was cited in the Information Disclosure Statement submitted April 2, 2020.
        8 The ‘940 patent was cited in the Information Disclosure Statement submitted April 2, 2020.